People v Saveljevs (2020 NY Slip Op 01195)





People v Saveljevs


2020 NY Slip Op 01195


Decided on February 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2017-09407
 (Ind. No. 4285/16)

[*1]The People of the State of New York, respondent,
vAleksejs Saveljevs, appellant.


Janet E. Sabel, New York, NY (Laura Lieberman Cohen of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Gamaliel Marrero of counsel; Isaac Belenkiy on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin P. Murphy, J.), rendered March 28, 2017, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Considering all of the relevant circumstances of this case, we conclude that the sentence imposed was not excessive (see People v Juarez, 174 AD3d 822, 822; People v Graham, 172 AD3d 902, 902).
DILLON, J.P., AUSTIN, ROMAN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court